Opinion

PER CURIAM.
The defendant, Tyrone Allen, was convicted, following a jury trial, of carrying a pistol without a permit in violation of General Statutes § 29-35 (a). The defendant also was convicted, after a simultaneous trial to the court, of criminal possession of a pistol or revolver in violation of General Statutes § 53a-217c. On *574appeal, the defendant claims that there was insufficient evidence to prove that the barrel of the firearm in question was less than twelve inches in length, a necessary element of the offenses.1
The state concedes, and we agree after examining the record, that there was insufficient evidence to sustain the conviction. See State v. Gallichio, 71 Conn. App. 179, 182, 800 A.2d 1261 (2002). Accordingly, we reverse the conviction.
The judgment is reversed and the case is remanded with direction to render judgment of not guilty.

The defendant raised two additional claims that we do not address because the resolution of his first claim is dispositive of his appeal.